Title: To James Madison from William Charles Coles Claiborne, 3 March 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans March 3d. 1807

Lieut. Gains of fort Stoddard has arrested Burr and forwarded him under an escort, to the City of Washington, where the subtle Traitor, will I trust meet the punishment due his Crimes.
I find that much censure is attached to the measures of General Wilkinson by some Members of Congress, and that the Machinations of Burr, are by them, considered as of little moment; I however, as an American Citizen, devoted to my Country and Government cannot but express my joy, at the defeat of a Conspiracy, (and not an inconsiderable one) which had for its primary object the dismemberment of the American union; and whatever may be said to the contrary, I shall never cease to think, that the prompt and energetic measures of General Wilkinson, have given security to this City and Territory.  I am Sir, with respect & esteem yo. hble Servt.

William C. C. Claiborne


P. S.  I have the pleasure to inform you that Mr. Graham has this day arrived. 


W. C. C.

